Citation Nr: 1128946	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  11-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems. 

3.  Entitlement to service connection for a nervous disorder.  

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for right hand arthritis.

7.  Entitlement to service connection for a right hand disorder, claimed as uncontrollable hand shaking.

8.  Entitlement to service connection for left hand arthritis.

9.  Entitlement to service connection for a left hand disorder, claimed as uncontrollable hand shaking.

10.  Entitlement to service connection for right foot arthritis.

11.  Entitlement to service connection for left foot arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to July 1992, from August 2002 to December 2003, from October 2005 to February 2007, from February 2008 to May 2008, and from August 2008 to September 2009. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was forwarded to the Board for appellate review.  

The Board notes that It appears in the Veteran's January 2008 claim that he may have intended to claim entitlement to service connection for heavy sweating, skin irritation and sterility, as due to expose to oil smoke and flies while serving in the Gulf War.  If the Veteran wishes to pursue entitlement to service connection for these conditions he must notify the RO of his claim, with specificity.  



FINDINGS OF FACT

1.  A December 1996 rating decision denied entitlement to service connection for bilateral hearing loss and eye problems.  The Veteran did not appeal that rating decision and it is now final.

2.  The evidence received since the December 1996 rating decision relates to unestablished facts necessary to substantiate those claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and eye problems.

3.  The Veteran does not currently have a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.

4.  The Veteran does not currently have a vision disability as defined by 38 C.F.R. §  3.303 and 38 C.F.R. § 4.9.  

5.  The Veteran does not currently have any disability associated with his left knee, right hand or left hand, and does not have right foot arthritis or left foot arthritis.

6.  The Veteran does not have an anxiety disorder separate from his already service-connected posttraumatic stress disorder.  

7.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's right knee disorder is related to his military service.   




CONCLUSIONS OF LAW

1.  The December 1996 rating decision, which denied entitlement to service connection for bilateral hearing loss and eye problems, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in December 1996 is new and material and the claims of entitlement to service connection for bilateral hearing loss and vision problems are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's does not have bilateral hearing loss, a vision disorder, a left knee disorder, a right hand disorder, a left hand disorder, right foot arthritis or left foot arthritis that was incurred in or aggravated by active service, or that may be presumed to have been incurred in service, and does not have an anxiety disorder separate from his already service-connected psychiatric disorder.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 4.9 (2010). 

4.  Resolving reasonable doubt in his favor, the Veteran has a right knee disorder which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the appellant dated May 2008 and December 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim of service connection and noting the evidence needed to substantiate the underlying claim of service connection.  However, in the decision below, the Board has reopened the Veteran's claim for service connection for an acquired psychiatric disorder, and therefore, regardless of whether the notice requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the appellant in the adjudication of his appeal.  

The Veteran was afforded several VA examinations during the pendency of this appeal.  The reports of the examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.



New and Material Evidence Claims

The Veteran first claimed entitlement to service connection for bilateral hearing loss and eye problems in July 1996.  A December 1996 rating decision denied entitlement to service connection for those conditions, noting that service treatment records were unavailable and that there was no evidence the Veteran had been treated for those conditions in service.  The Board notes that in December 1999 the Veteran claimed to have never received notification of this rating decision.  However, at that time the RO reported sending such notification to the Veteran's new mailing address.  The Veteran did not appeal that decision within one year of either notification letter.  Therefore, regardless of whether or not the Veteran received concurrent notification of the December 1996 rating decision the December 1999 decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2008 the Veteran filed another claim for entitlement to service connection for bilateral hearing loss and bilateral decreased vision, among several other conditions.  The RO found that new and material evidence had been presented on both issues by nature of the Veteran's most recent period of service, but that there was insufficient evidence of disability associated with either hearing loss or vision problems.  The Veteran submitted a Notice of Disagreement (NOD) with this rating decision in January 2010.  The RO issued a Statement of the Case (SOC) in December 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in February 2011.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims filed subsequent to the December 1996 rating decision consists of additional service treatment records from subsequent service, VA treatment records, VA examination reports and written statements from the Veteran.  This multitude of evidence, particularly the Veteran's service treatment records from his most recent period of active duty service, is new and material, as the absence of service treatment records was the primary basis for the December 1996 denial.  Accordingly, the claims of entitlement to service connection for bilateral hearing loss and vision problems are reopened.   

Service Connection Claims

Having reopened the Veteran's new and material evidence claims for bilateral hearing loss and vision problems the Board must reach a determination of entitlement to service connection for those conditions.  In addition, the Board must determine whether the Veteran is entitled to service connection for a right knee disorder, a left knee disorder, right hand arthritis, a right hand disorder, left hand arthritis, a left hand disorder, right foot arthritis, left foot arthritis or a nervous disorder.  

Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection can also be established for a chronic disease, including arthritis, psychosis, and sensorineural hearing loss as a disease of the central nervous system, first shown to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran's filed to reopen his claims of entitlement to service connection for bilateral hearing loss and vision problems in January 2008.  At that time the Veteran also claimed entitlement to service connection for a right knee disorder, a left knee disorder, right hand arthritis, a right hand disorder, left hand arthritis, a left hand disorder, right foot arthritis, left foot arthritis and a nervous disorder.  A January 2009 rating decision denied entitlement to service connection for all of those conditions.  The Veteran filed a Notice of Disagreement (NOD) with that rating decision in January 2010.  The RO issued a Statement of the Case (SOC) in December 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in February 2011.  

First, with regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board notes that 38 C.F.R. § 3.385 and Hensley v. Brown, 5 Vet. App. 155, 157 (1993) indicate that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  The Board also notes that the Veteran's service treatment records are entirely negative for any complaints, findings, history, treatment or diagnosis of hearing loss.  Records from November 2005 indicate hearing within normal limits.  Records from May 2008 also indicate normal hearing.  An audiogram from November 2005 indicates a puretone threshold of 25 for the Veteran's right ear at 6000 Hertz, and an audiogram from May 2008 indicates a puretone threshold of 30 decibels for the Veteran's right ear at 6000 Hertz, but these are the only indications of any hearing outside normal limits.  

Post-service VA treatment records from November 2008 indicate that the Veteran's external auditory canals and tympanic membranes were normal.  No perforations or discharge were noted.  Records from February 2010 indicate that the Veteran had an audiology consult.  Otoscopy showed non-occluding cerumen bilaterally.  Imittance testing showed normal type A tympanograms bilaterally and present contralateral acoustic reflexes bilaterally.  Conventional puretone threshold audiometry revealed hearing within normal limits from 250 to 8000 Hertz for both ears.  Word recognition was 100 percent bilaterally.  

In August 2010 the Veteran was afforded a comprehensive VA examination in support of his hearing loss claim.  During that examination the Veteran reported that he has hearing loss that makes it difficult to hear his television or phone when people are talking.  The Veteran reported military exposure to gunfire and denied significant occupational or recreational noise exposure post-service.  Measured at 1000, 2000, 3000 and 4000 Hertz, the Veteran's puretone thresholds for the right ear were 5, 15, 15 and 15 decibels, for an average of 13 decibels.  The speech recognition score for the right ear was 96 percent.  For the left ear, the Veteran's puretone thresholds were 5, 0, 5 and 15 decibels, for an average of 6 decibels.  The speech recognition score for the left ear was also 96 percent.  The examiner stated that the Veteran had hearing within normal limits from 250 to 6000 Hertz and mild right ear sensorineural hearing loss at 8000 Hertz.  Tympanograms were normal bilaterally and acoustic reflex test results were unremarkable.  In an addendum later that month the examiner indicated having reviewed the Veteran's claims file.

The Board notes that for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Based on all the evidence currently of record, the Veteran does not have a hearing disability as defined by VA law.  38 C.F.R. § 3.385 (2010).

Second, with regard to the Veteran's claim of entitlement to service connection for vision problems the Board notes that for purposes of entitlement to VA benefits, the law provides that refractive errors of the eye are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased during service, as this is not a disease or injury within the meaning of applicable legislation pertaining to service connection.  See VAOPGCPREC 82-90 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (31st Ed. 2007) at 1243, 1534.  

The Veteran's service treatment records include a Post-Deployment Health Assessment from November 2003, which indicates that the Veteran reported having dimming of vision while deployed.  A vision screening from November 2005 indicates 20/20 uncorrected vision.  No eye abnormalities were indicated.  In a medical history report from 2007 the Veteran stated that he had blurred vision.  Records from March 2008 indicate some vision degradation, and in August 2008 he indicated that his vision had decreased because of age. 

Post-service treatment records indicate that the Veteran's eyes were examined.  The lids were normal and both sclera and conjunctiva were clear.  His pupils were equal, round and reactive to light.  Extraocular movement was intact and there were no abnormalities on limited undilated fundal examination.  

In August 2010 the Veteran was afforded a comprehensive VA examination in support of his claim of entitlement to service connection for vision problems.  During that examination the Veteran reported that he does not have any eye disease, but that he does have trouble with close vision and must use glasses.  Without corrective lenses the Veteran's near vision was 20/50, but with corrective lenses it was 20/20 in both eyes.  Examination of the pupils indicated that they were round, regular, equal and responsive to light.  Intraocular tensions, determined by air tonometry, were 17 and 14.  The disc, macula and vessels were within normal limits.  The examiner diagnosed the Veteran with presbyopia and stated that there is no evidence that the Veteran has any eye disease.  The examiner noted that the Veteran must wear reading glasses simply because he is over the age of 50 and that his vision is fully correctible with ordinary glasses.

Based on all the evidence currently of record, the Veteran does not have a vision disability as defined by VA law.  To the extent that the Veteran is claiming entitlement to service connection for presbyopia seen on examination, the Board finds that service connection for is not warranted because refractive errors of the eyes are congenital or developmental defects, and not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2010). 

Next, with regard to the Veteran's claim of entitlement to service connection for a nervous disorder, the Board first notes that the Veteran has already been granted entitlement to service connection for posttraumatic stress disorder with depression, recognition that this disability is indeed related to the Veteran's military service.  A May 2010 rating decision granted this entitlement and assigned a 30 percent disability rating effective from September 22, 2009, the day after the Veteran's most recent release from active service.   

The Veteran's service treatment records indicate that he reported feelings of anxiety and nervousness after returning from deployment.  An April 2010 VA examination for posttraumatic stress disorder indicates that the Veteran demonstrated isolative behavior, sleep difficulties, irritability and other symptoms.  The examiner diagnosed the Veteran with both posttraumatic stress disorder and major depression.  

In August 2010 the Veteran was afforded a VA examination in support of his claim of entitlement to service connection for a nervous disorder.  The examiner indicated having reviewed the Veteran's claims file.  During the examiner the Veteran described a number of symptoms, including adhedonia, feelings of hopelessness, isolative behavior and anxiety.  The Veteran also reported low energy and psychomotor retardation.  The examiner diagnosed the Veteran with both posttraumatic stress disorder and major depression.  The examiner specifically stated that he was not diagnosing the Veteran with an additional anxiety disorder since his anxiety symptoms are subsumed under the posttraumatic stress disorder diagnosis already made.  

As service connection for posttraumatic stress disorder with depression has already been established and compensated for, the Board finds that the claim of entitlement to service connection for a nervous disorder separate from that condition must be denied.  In essence, the Board concludes that the Veteran's nervous symptoms are part and parcel of his service-connected psychological disability, and are thus already contemplated by the 30 percent rating assigned for that disorder.  

With regard to the Veteran's claims of entitlement to service connection for a left knee disorder, right hand arthritis, a right hand disorder, left hand arthritis, a left hand disorder, right foot arthritis and left foot arthritis, the Board notes that there is no evidence that the Veteran has any such disabilities.  

The Veteran's service treatment records from November 2003 indicate that the Veteran reported right heel pain and muscle twitching.  Records from January 2007 indicate that the Veteran's musculoskeletal system, including his fingers, hands, wrists, forearms, elbows, arms and shoulders, were completely normal.  A diagnosis of knee sprain was indicated.  Subsequent records from 2007 indicate that he Veteran reported that his feet go numb and that experiences a sensation of pins and needles.  The Veteran also stated that his fingers will freeze up, that his feet hurt when he lays down, that his hands shake all the time and that his knees hurt when he puts extra weight on them.  Records from May 2008 indicate that he reported that his hands shake.  Records from August 2008 indicate that the Veteran reported numbness and tingling in his arms and feet.  He also indicated that his feet and knees hurt when he adds weight to his body.  

VA treatment records from June 2005 indicate that the Veteran complained of knee and ankle pain that is usually worse in the morning.  Radiographic imagery showed no fractures or dislocations.  Joint spaces were maintained and there were no effusions or chondrocalcinosis.  In July 2005, a VA physician diagnosed the Veteran with knee arthralgia.  Records from June 2007 indicate that the Veteran reported having problems with his feet, knees and hands.  In particular, he stated that he was having significant knee pain.  A diagnosis of polyarthralgias was indicated.  Radiographic imagery of the Veteran's right hand and knees was performed.  The bones, joints and soft tissues of the Veteran's right hand had a normal appearance.  Imagery of the knees showed normal appearance without evidence of arthritis.  

During a November 2008 VA general medical examination the Veteran reported that he has had shaking of his hands since 2005 and that he feels as though his hands are not steady.  Neurological examination did not reveal any tremors and sensation to pinprick was normal for both the upper and lower extremities.  The examiner noted that there was no diagnosable condition for the Veteran's reported hand shaking.  

In August 2010 the Veteran was afforded a VA examination in support of his claim of entitlement to service connection for right and left knee disorders.  During the examination the Veteran reported that when he wore his equipment during service he experienced knee pain.  He reported treating this pain himself, with over-the-counter medication.  He indicated that standing or walking for an hour will aggravate his knees, but that sitting and lying down do not.  He described the pain as a stabbing sensation average approximately a 4 or 5 on a scale from 1 to 10.  The Veteran specifically denied having any problems with his left knee, and reported that being given a shoe lift earlier in the year had helped his right knee problem.  Physical examination did not reveal any deformities, swelling or palpable tenderness.  Full range of motion without pain was indicated.  There was no laxity or instability and no weakness or fatigue on active range of motion.  Furthermore, there was no additional loss of range of motion with repetitive movement and the Veteran's gait was normal.  The examiner's only diagnosis was right knee arthralgia.  The Veteran failed to report for scheduled x-rays.  

In October 2010 the Veteran was afforded an additional VA examination in support of his claim of entitlement to service connection for disorders associated with his hands, feet and knees.  The examiner noted that the Veteran reported a constellation of symptoms.  The Veteran stated that there was no overt trauma to any of his joints with the exception of an occurrence involving his feet in April 2008.  The Veteran's general contention was that his joints were stressed by in-service activities.  The Veteran indicated that his right knee had been symptomatic since 1990.  He stated that he did not have any inflammation, but that he wears a knee brace all the time and is only able to stand for 30 minutes and walk for approximately a quarter of a mile.  The Veteran also stated that his hands began becoming achy and still in 1982.  He reported that his symptoms are more pronounces when writing.  Physical examination indicated a normal gait, with normal heel strike and toe push-off.  The Veteran was not using any assistive devices other than soft foot orthotics.  

For the Veteran's knees the examiner noted that the Veteran right knee appeared normal in all maneuvers when compared to the left knee.  Range of motion was from zero degrees to 140 degrees.  Full weight bearing did not demonstrate evidence of swelling or palpable tenderness.  There was no ligament laxity and the median and lateral ligaments were normal.  Lachman's test was also normal, with no movement.  Anterior and posterior drawer signs were negative.  The examiner noted good muscle resistive strength for the lower extremities.  There was no muscle atrophy or pain at range of motion endpoints.  Reflexes were normal for the knees and ankles and chondromalacia patella testing was negative.  On repeated testing there was no additional loss of range of motion due to pain, fatigability, weakness, lack of endurance or loss of coordination.  Radiographic imagery of the right knee demonstrated mild degenerative changes of the patellofemoral articulation with marginal osteophyte formation seen at the superior and inferior margins of the patella.  The knee joint space appeared preserved on non-weight bearing views.  There was no acute or active osteolytic, destructive bone or joint process evidence.  Soft tissues were unremarkable.

For the Veteran's hands, the examiner noted that they were symmetrical in appearance.  Right hand dominance was indicated and grip strength was appropriate, symmetrical and equal.  There were no scars and no ankylosing of the fingers or wrists.  The metacarpophalangeal joints II-V flexed to 90 degrees and proximal interphalangeal joints flexed to 110 degrees.  The distal interphalangeal joints flexed to 70 degrees.  The Veteran's fingers were warm and the fingernails were normal in appearance.  Circulation was normal and there was no synovitis of the metacarpophalangeal joints.  On repeated testing there was no additional loss of range of motion due to pain, fatigability, weakness, lack of endurance or loss of coordination.  Radiographic imagery of the hands did not reveal any arthritic changes, erosions or joint space narrowing.  

For the Veteran's feet, the examiner noted that the metatarsophalangeal joints were normal in all ranges of motion.  There was no pain on flexion or extension of the great toe or any other toes.  Shoe wear was normal and symmetrical.  Calluses were noted over the metatarsal head and plantar surfaces.  Palpation of the metatarsal heads was tender.  A complete loss of the normal longitudinal and transverse plantar arches was noted.  Circulation in the toes and feet was normal and there was normal skin sensation to touch.  There were no varus or valgus angulations of the os calcis in relationship to the long axis of the tibia and fibula.  On repeated testing there was no additional loss of range of motion due to pain, fatigability, weakness, lack of endurance or loss of coordination.  Radiographic imagery of the feet showed a flattening of the plantar arches and calcaneal spurs present on both sides at the attachment of the plantar fascia.  There were no fractures or dislocations noted and no degenerative changes.  

The examiner diagnosed the Veteran with osteoarthritis of the right knee, pes planus and a resolved stress fracture of the right midfoot.  The examiner stated that the Veteran's claimed hand conditions were not caused by or the result of military service, indicating that the Veteran's symptoms are vague, poorly defined and not attributable to any period of activity.  He also stated that the Veteran's right knee condition was less likely than not caused by or a result of military service, noting that a period of chronicity had not been established for that specific condition.  He noted that the right knee showed some evolution of osteoarthritis spanning from 2007 to 2010, which suggests that there may have been a unilateral injury to the right knee, but that the bone scan failed to show any uptake in either knee, suggesting that the degree of inflammation was mild at most.  Finally, the examiner stated that the Veteran's bilateral pes planus was due to service, but did not diagnose the Veteran with any other foot disorder.  

The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that a Veteran is competent to provide a diagnosis of simple condition such as a broken leg.  However, the Court found that individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the diagnosis or extent of hearing loss, the existence of arthritis, the existence of an anxiety disorder or the existence of some other complex disease process.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating a lack of a diagnosis of a disorder associated with the Veteran's hands and left knee and the lack of diagnosis of arthritis of the feet.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of current disabilities and of a relationship between those disabilities and injuries, diseases or events in service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that there is a preponderance of evidence against a grant of service connection for a nervous disorder, a left knee disorder, right hand arthritis, a right hand disorder, left hand arthritis, a left hand disorder, right foot arthritis or left foot arthritis. 

As there is a preponderance of evidence against those claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection for a nervous disorder, a left knee disorder, right hand arthritis, a right hand disorder, left hand arthritis, a left hand disorder, right foot arthritis and left foot arthritis is not warranted. 

Finally, with regard to the Veteran's claim of entitlement to service connection for a right knee disorder the Board notes that it has considered all of the evidence of record.  After weighting the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's right knee disorder began during service.  Specifically, the Veteran's service treatment records indicate that he had a right knee sprain in service.  Moreover, the October 2010 VA examination report, while containing a negative nexus opinion, states there were was some evolution of osteoarthritis of the right knee spanning from 2007 to 2010, suggesting a unilateral injury to the right knee.  For a Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service or began during service.  38 U.S.C.A. § 5107.  The Board finds that this standard has been met.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Board accordingly finds that service connection is warranted for the Veteran's right knee disorder. 


ORDER

New and material evidence having been presented, the claims of entitlement to service connection for bilateral hearing loss and vision problems are reopened.  To this extent, the claim is allowed. 

Entitlement to service connection for bilateral hearing loss, vision problems, a nervous disorder, a left knee disorder, right hand arthritis, a right hand disorder, left hand arthritis, a left hand disorder, right foot arthritis and left foot arthritis is denied.

Entitlement to service connection for a right knee disorder is granted.  	




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


